                                                                   Case 8:19-bk-13584-TA        Doc 53 Filed 09/30/19 Entered 09/30/19 16:46:17             Desc
                                                                                                  Main Document Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840                         FILED & ENTERED
                                                                    3 rbello@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626                                      SEP 30 2019
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002
                                                                                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                                                                   Central District of California
                                                                    6 Proposed Attorneys for Debtor and Debtor in                  BY deramus DEPUTY CLERK
                                                                      Possession, Coastal International Inc.
                                                                    7

                                                                    8                           UNITED STATES BANKRUPTCY COURT

                                                                    9                            CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                    SANTA ANA DIVISION

                                                                   11 In re                                          Case No. 8:19-bk-13584-TA
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 COASTAL INTERNATIONAL INC.,                    Chapter 11
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                 Debtor.                        ORDER GRANTING EX PARTE MOTION
                                                                                                                     FOR AN ORDER EXTENDING TIME
                                                                   14                                                WITHIN WHICH DEBTOR MUST FILE
                                                                                                                     SCHEDULES OF ASSETS AND
                                                                   15                                                LIABILITIES AND STATEMENT OF
                              Tel 714-966-1000




                                                                                                                     FINANCIAL AFFAIRS AND OTHER
                                                                   16                                                REQUIRED DOCUMENTS AS LISTED IN
                                                                                                                     THE COURT'S DEFICIENCY NOTICE
                                                                   17                                                PURSUANT TO FEDERAL RULE OF
                                                                                                                     BANKRUPTCY PROCEDURE 1007(c)
                                                                   18                                                AND LOCAL BANKRUPTCY RULE 1007

                                                                   19                                                [No Hearing Unless Required]

                                                                   20

                                                                   21           The Court having considered the Debtor’s Ex Parte Motion for an Order Extending

                                                                   22 Time Within which Debtor Must File Schedules of Assets and Liabilities and Statement Of

                                                                   23 Financial Affairs and Other Required Documents as Listed in the Court's Deficiency Notice

                                                                   24 Pursuant to Federal Rule of Bankruptcy Procedure 1007(c) and Local Bankruptcy Rule

                                                                   25 1007(the “Motion”), filed by the debtor and debtor-on-possession (the “Debtor”) in the

                                                                   26 above-captioned bankruptcy case on September 30, 2019, as docket number 52, and
                                                                   27 good cause appearing therefrom;

                                                                   28
                                                                        1236909.1                                                                                   ORDER
                                                                   Case 8:19-bk-13584-TA        Doc 53 Filed 09/30/19 Entered 09/30/19 16:46:17      Desc
                                                                                                  Main Document Page 2 of 2


                                                                   1            IT IS ORDERED:

                                                                   2            1.    The Motion is granted in its entirety;

                                                                   3            2.    The Debtor shall have an extension of time through and including October

                                                                   4 14, 2019, to file the Documents.

                                                                   5                                                 ###

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14

                                                                   15
                              Tel 714-966-1000




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: September 30, 2019
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1236909.1                                     2                                   ORDER
